Citation Nr: 0802682	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for rheumatic heart disease with mitral valve 
stenosis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty from January 1960 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO) that determined that new and material 
evidence had not been received to reopen the previously 
denied claim of entitlement to service connection for 
rheumatic heart disease with mitral valve stenosis. The 
veteran ultimately perfected an appeal of that decision.

The veteran testified at a videoconference hearing in October 
2007. He also testified at a RO hearing in October 2004. 
Transcripts of both hearings have been associated with the 
record.

This matter was previously remanded by the Board in April 
2006 and June 2007 for additional development/clarification.

For the reasons outlined below, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

During the October 2007 videoconference hearing the appellant 
raised a claim that a December 1966 rating decision was 
clearly and unmistakably erroneous in failing to grant 
service connection and a compensable rating for rheumatic 
heart disease.  While that issue was not and is not currently 
developed or certified for appellate review, the question of 
whether new and material evidence has been submitted to 
reopen the claim is inextricably intertwined with this issue.  
Accordingly, adjudication of the instant claim to reopen the 
claim for service connection for a rheumatic heart disorder 
must be deferred pending RO adjudication of the CUE claim. 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).

Additionally, following a review of the service medical 
records the undersigned finds that a VA examination is in 
order.  38 U.S.C.A. § 5103A.

Accordingly, this case is REMANDED for the following action:

1.  The RO must adjudicate whether the 
December 1966 rating decision was clearly 
and unmistakably erroneous in failing to 
grant service connection for rheumatic 
heart disease.  If the benefit sought on 
appeal is denied, the RO must notify the 
veteran and his representative and 
provide notice of the laws and 
regulations governing any right to 
appeal.  The veteran is hereby notified 
that the Board may only address the 
question whether the December 1966 rating 
decision was clearly and unmistakably 
erroneous if he perfects a timely appeal 
in accordance with the provisions of 38 
U.S.C.A. § 7105 (West 2002).

2.  If the claim of clear and 
unmistakable error is denied, the veteran 
should be scheduled for a VA cardiology 
examination by a board certified 
cardiologist.  The claim folders, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
physician. All indicated studies, tests 
and evaluations deemed necessary should 
be performed to ascertain whether it is 
at least as likely as not, i.e., is there 
a 50/50 chance, that preexisting 
residuals of rheumatic fever were 
aggravated in-service so as to cause 
rheumatic heart disease.  In arriving at 
any opinion the examining cardiologist 
must consider the veteran's history of 
childhood rheumatic fever as well as the 
reoccurrence of rheumatic fever in 
service.  The examiner must comment on 
the significance of normal chest x-ray 
findings both in October 1960 and January 
1961, versus the March 1961 chest x-ray 
findings of an enlarged heart and 
positive findings for a strep infection, 
and address whether the March 1961 
findings are evidence of a worsening 
disorder.  A complete rationale must be 
provided for any opinion offered.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If any development is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the appellant with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, then 
such development must be undertaken by 
VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).

5.  Thereafter, the RO should review all 
of the evidence of record and prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
it is to make any determination based on 
the laws and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the appellant and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

